Title: Benjamin Harrison to Virginia Delegates, 9 February 1782
From: Harrison, Benjamin
To: Virginia Delegates



Gentlemen,
Virginia In Council February 9th: 1782
You will find by the inclosed that the Executive have had under their Consideration the Situation of the Continental Troops and the Staff Departments now in this State, which is so truly distressing both to them and us, that I want Words to give you a just Idea of it. The State you will know from my former letters and your own Sufferings is altogether unable to assist them, not having the Command of a Shilling for the present, nor the least prospect of obtaining money for several Months to come, and what is still worse its Credit is so lost that little or no Support can be obtained from it. This Situation we have reduced ourselves to by blindly furnishing every Thing that has been demanded of us either by purchase or the oppressive mode of Impressment; fatal experience has taught us to act with more wisdom, and to endeavour by Prudence and Oeconomy to set about a Reformation before our Affairs get beyond redress. If we let slip the present opportunity, we are undone, we shall part with the Substance for the empty Boast of having deserved a better Fate.
What we have to ask of you is to call on Congress and to insist that they deal by us as they have done by other States, that is to feed their Troops and to support their Post by Contracts and to furnish their Quartermasters and Commissaries with money to support their several Departments and to fall on Means to give us Credit for whatever we have or may furnish out of the money Demands that are made on us. We wish not to exonerate the State from a single Farthing of its due Proportion of the American Burdens but we have a Right to share Benefits in common with the other States and can not support the Southern Army alone any longer
I am in great Hopes this Business will be in a proper Train before this reaches you as I have written pretty fully to General Washington on the Subject by Colo. Carrington, and the Colo. himself is perfectly acquainted with our Situation and possessed of my Sentiments on the Subject. Should this be the Case we would leave you to your own Discretion either to make the demand or not as you shall think most adviseable, but by no Means to omit it if you find such Steps are not taken as will bring about the desired End.
Since my last Irish’s Bill has been presented. At first Sight I thought as you did, that the Money was to come out of the four tenths of the new Continental Money, and gave orders to the Commissioner of the Continental Loan Office to pay it. He called on me yesterday and satisfied me I was under a Mistake, and that the Money was expected from our Treasurer, out of our Proportion of three Millions of that kind of Money demanded by Congress by a Resolution of the 22d: of May 1781, which Money we truly say has been long since expended for Continental Purposes, and therefore that we are not able to pay it again
We are made extremely happy by your favor of the 24th: ulto. And much approve of what you have done. I do not remember exactly what I wrote to [the] Chevalier on the Subject from Charlottesville and have no Copy of the Letter to refresh my Memory having destroyed it when I betook myself to the Mountains, however I recollect that I accomodated my Letter to the then Situation of the Country as I did indeed when in Philadelphia; at both of these Periods the Enemy were in Possession of Portsmouth. York Town was therefore the only Place where the Stores could be landed or the Ship lay in any Kind of Safety. It was therefore my first Wish that she should get to that Port if it should be found practicable, but if not that they should be landed in the Delaware, but as the Face of Things is so happily changed, I now wish that they may be brought as high up James River as Hoods where the Ship may be in perfect Safety and be dispatched in a very short time; and I beg you to make this Alteration if it is in your Power. No Steps have hitherto been taken in this Business for a variety of Reasons, but one alone suffice[s], viz, we were able to take none, but as that is not altogether the Case at present and a Delay must not take Place, Youl please to inform us from what port the Stores will be shipped and what pro[s]pect you have of getting one of the King’s Ships to bring them over.
I have called on Mr Ross tho’ with the worst grace in the World, he being already greatly in Advance from the State and has no prospect of being shortly paid[,] to know what Steps he was taking for your Support and received for Answer that he was taking up some of your Bills and would exert himself to serve you. This Gentleman has great merit I hope he will meet with suitable returns from the State. I am &c
Benjamin Harrison
